John I. Purtle, Justice, concurring. I concur for the purpose of stating that, in my opinion, many of the signatures on the petition were improper and inadequate. I would hate to see the same mistake occur again and the case reversed when simple precautions can prevent such a waste of time. In matters relating to the formation of improvement districts requiring the signature of the majority of the property owners, this court has spoken many times, with clarity, on the right of one person to sign for another or on behalf of a corporation. In Ahern v. Board of Improvement Dist.No. 3 of Texarkana, 69 Ark. 68, 61 S.W. 575 (1901), this court held that when property is held by husband and wife as tenants in common, both of them must sign to include all of the property in a district. If only one signs, only half of the value may be counted. This opinion has continued in force down through the years. In Gardner v. Bullard, 241 Ark. 75, 406 S.W.2d 368 (1966), this court held that a spouse’s signature on a petition was essential to her becoming a valid objector to a district where the property was held as an estate by the entirety. It could not be shown at trial that the wife had ratified the action of her husband in signing as her agent. The Gardner opinion flatly stated that it did not matter whether the interest of a wife was by the entirety or in common, or even whether she was a partner — the principle of requiring her signature remained the same. The Gardner opinion went on to point out that if a husband signed his wife’s name to the petition, without her presence, she could have furnished proof at the hearing that she had ratified the signature or that it had been authorized. However, when he did not purport to sign her name, it could not be shown to have been ratified at a hearing on the contest of the formation of the district. A lessee cannot sign for the owner of the property in the absence of some showing of agency. Smith v. Improvement Dist. No. 14 of Texarkana, 108 Ark. 141, 156 S.W. 455 (1913). Since the lessee cannot sign for the owner of the property, and no person can sign another person’s name or corporation’s name without authority, it appears to me that the names of the Platwell Properties and the properties of the two banks are not properly signed in this case. It might also be noted that if a railroad right-of-way runs across property, it is a part of the real estate and subject to assessment. Fry v. Poe, 175 Ark. 375, 1 S.W.2d 29 (1927). Hickman and Newbern, JJ., join.